El Juez Presidente Se. del Toro,
emitió la opinión del tribunal.
La parte apelada solicita la desestimación del recurso, basándose en que la resolución de que se trata es inapelable.
Examinemos los hechos. María Solá y Grillo solicitó de la Corte de Distrito de Humacao la declaración de incapa-cidad de su abuelo Celestino Solá Rodríguez, de ochenta y cinco años de edad. El supuesto incapaz estuvo represen-tado por el fiscal y, además, por medio de su abogado. Se practicó prueba, oyendo la corte el dictamen de cuatro facul-*759tativos. Finalmente se declaró la incapacidad solicitada, a cansa de demencia.
El procedimiento seguido se ajustó, según la relación del caso y opinión de la corte de distrito, a las siguientes dis-posiciones del Código Civil Revisado:
“Artículo 250. — No se puede nombrar tutor a los locos, dementes y sordomudos mayores de edad, sin que preceda la declaración hucha por la corte de distrito de su domicilio, de que son incapaces para administrar sus bienes.
“Artículo 251. — Pueden solicitar esta declaración el cónyuge y los parientes del presunto incapaz que tengan derecho a sucedería;, abintestato.
“Artículo 252. — El fiscal deberá pedirla.
“ ‘1. Cuando se trate de dementes furiosos.
“ ‘2. Cuando no exista ninguna de las personas mencionadas en el artículo precedente o cuando no hicieren uso de la facultad que les concede.
“ ‘3. Cuando el cónyuge y los herederos del presunto incapaz sean menores o carezcan de la personalidad necesaria para comparecer en juicio.
“ ‘En todos estos casos, la corte de distrito correspondiente nom-brará defensor al presunto incapaz que no quiera o no pueda de-fenderse. En los demás, será defensor el fiscal.’
“Artículo 253. — Antes de declarar la incapacidad, la corte de distrito oirá’ el dictamen de facultativos y las demás pruebas que considere necesarias.
“Artículo 254. — La declaración de incapacidad deberá hacerse su-mariamente y mediante comparecencia verbal ante la corte de dis-trito. La que se refiere a sordomudos fijará la extensión y límites de la tutela según el grado de incapacidad de aquéllos.
“Artículo 255. — Contra los autos que pongan término al expe-diente de incapacidad podrán los interesados deducir demanda ordi-naria por el procedimiento del juicio oral y público.”
¿Excluye lo dispuesto en el último de los artículos trans-critos, el recurso de apelación? ¿Se trata de una sentencia definitiva?
El recurso de apelación es de naturaleza estatutoria y. *760al fijar el código los casos en que procede, los clasifica 'en tres grupos. Véase el artículo 295 del Código de Enjuicia-miento Civil. El primer grupo se refiere a sentencias defi-nitivas en pleitos o procedimientos comenzados en las pro-pias cortes de distrito; el segundo, a sentencias dictadas por dictas cortes en grado de apelación, y el tercero, a ciertas resoluciones que expresamente se designan.
No cabe comprender el auto de que se trata en el segundo, ni en el tercer grupo. ¿Cabe comprenderlo en el primero? La ley tabla en él de sentencias definitivas y aquí el mismo legislador calificó la resolución de auto. T si bien expresa que el auto “pone término al expediente de incapacidad,” inmediatamente dice qtie “los interesados podrán deducir de-manda ordinaria por el procedimiento del juicio oral y pú-blico.” Esto es, que a menos que el auto se consienta, el procedimiento continúa en la misma corte de distrito con las garantías de un juicio más amplio. Siendo ello así, no es posible reconocer al auto el carácter de sentencia definitiva a que se refiere el primer grupo.
Interpretado, pues, el artículo 295 en su corriente signi-ficado, es necesario concluir que no autoriza el recurso de apelación que se ta interpuesto, pero el apelante alega que debe darse una interpretación liberal a dicbo artículo y reco-nocerse el derecho de apelar en este caso de acuerdo con la opinión de los tratadistas Manresa y Scaevola y con la juris-prudencia de este mismo Tribunal Supremo.
. Eliminando la referencia que se hace al consejo de familia y a que en vez de decirse “juicio oral y público” se dice “juicio ordinario,” el artículo 219 del Antiguo Código Civil, es igual al 255 del ReAÚsado. Y refiriéndose al dicho artículo 219, los comentaristas españoles citados, se expresan así:
“El artículo 287 del proyecto de 1851 permitía la apelación de la sentencia de incapacidad. ¿Procederá este recurso contra el auto de primera instancia que ponga término al expediente? Entendemos que sí, pues aunque dice el presente artículo que contra ese auto *761podrán los interesados deducir demanda en juicio ordinario, no pro-híbe la apelación, y debe seguirse la regla general, procediendo el juicio ordinario luego que sea firme dicho auto. Gomo ese expediente tiene el carácter de acto de jurisdicción voluntaria, habrán de apli-carse a este caso los artículos 1819 y 1820 de la Ley de Enjuicia-miento Civil, mientras no se haga en ella la reforma necesaria para ponerla en armonía con el código.” 2 Manresa. Código Civil Es-pañol, 212.
“Recurso contra la declaración de incapacidad. — Llamárnosle re-curso porque en puridad no hay otra palabra que signifique con más claridad la idea. Dice el artículo 219 del Código Civil que contra los autos que pongan término al expediente de incapacidad podrán los interesados deducir demanda en juicio ordinario.- ¿Excluye esta-facultad que el código concede al incapacitado el derecho de ejer-citar los recursos ordinarios que concede la Ley de Enjuiciamiento Civil, tales como, v. gr., el de apelación del auto recaído? Según nuestro criterio, no. El código, al conceder el derecho de promover el juicio ordinario, desprovee de la autoridad de lo juzgado al auto que declare la incapacidad. No es que le reconozca un carácter in-terino, no; 4 dicha resolución causa estado en tanto se consienta, es decir, mientras no se deduzca la demanda de juicio ordinario. Ahora bien: creemos que el recurso de casación es improcedente para el caso, puesto que pudiéndose alterar el auto del juzgado por la sen-tencia que recaiga en el pleito que se ventile, carece la primera de las resoluciones enunciadas del carácter definitivo que requiere el artículo 1689 de la Ley de Enjuiciamiento Civil.” 4 Scaevola. Có-digo Civil, 231.
Pero la apelación que tenían en mente Scaevola y Manresa era la en un sólo efecto que autorizaba la Ley de Enjuicia-miento Civil antigua, o sea aquella que no paralizaba la eje-cución de la resolución apelada. -Y si abora se admitiera el recurso de apelación que se ba interpuesto, paralizada que-daría inmediatamente la ejecución del auto, por no estar com-prendido este caso en las excepciones que a la regla general formulada en el artículo 297 del Código de Enjuiciamiento Civil vigente establece el 298 del propio cuerpo legal.
Para que se vea cuál era el concepto que Manresa tenía de una resolución verdaderamente definitiva, citaremos su *762opinión al comentar el artículo 1690 de la Ley de Enjuicia-miento Civil antigua. Es así:
“Nótese bien que para que tenga el concepto de definitiva la sen-tencia recaída en un incidente o artículo, a los efectos de la casa-ción, ha de poner término, no al incidente, sino al pleito principal en que aquél se hubiere promovido, haciendo imposible la continua-ción de éste. Por los efectos que en cada caso produzca la sentencia del incidente, se apreciará si concurre o no dicha circunstancia. Así, por ejemplo, si se declara no haber lugar a la admisión de una de-manda por carecer el demandante de personalidad o derecho para promover el juicio contra este fallo de segunda instancia procederá el recurso de casación, porque le cierra la puerta al pleito; pero si ese fallo se funda en que la demanda carece de los requisitos le-gales para su admisión, de suerte que, subsanadas las faltas,' pueda promoverse de nuevo el juicio, entonces no tiene cabida dicho re-curso. Lo mismo en las sentencias de los incidentes de pobreza, según lo hemos expuesto ya en el comentario al artículo 30 (pág. 112 del tomo 1°.), y en otros casos, como puede verse consultando la multitud de sentencias que sobre este punto ha dictado el Tribunal Supremo, el cual ha declarado también que es admisible el recurso de casación contra las ejecutorias sobre cuestiones que, aun-que incidentes de otras, una vez falladas, no pueden volverse a agi-tar si el incidente hubiere versado sobre alguna de las faltas de-terminadas en el artículo 1693, contra la sentencia firme que se dicte en el pleito principal procederá el recurso de casación por quebran-tamiento de forma. Y téngase también presente, que cuando el in-cidente se promueva en la segunda instancia, si no se utiliza opor-tunamente el recurso ordinario de súplica, no cabe el extraordinario de casación, según la jurisprudencia constante del mismo Tribunal Supremo.” 6 Manresa. 'Ley de Enjuiciamiento Civil, 196.
La jurisprudencia de esta Corte Suprema invocada, o sea la establecida en los casos de Alsina y Morales v. Matos, 15 D. P. R. 186; American Railroad Company of Porto Rico v. La Corte Municipal, 16 D. P. R. 242; Pérez v. Sucesión Collado, 19 D. P. R. 423; García v. Humacao Fruit Company, 23 D. P. R. 249; Sucesores de Abarca & Co. v. Central Vannina, 23 D. P. R. 567-570; Labarthe v. Neuman, 23 D. P. R. 690-693, no favorece al apelante.
*763En el caso de Alsina, supra, la corte, por medio del Juez Figueras, dijo: “Es indudable que la resolución de la Corte de Distrito '* * * es apelable para ante esta Corte Su-prema porque ella por su naturaleza tiene el carácter de de-finitiva toda vez que, rechazada de plano la apelación que ante la Corte Municipal de Ponce se había interpuesto, pone término al pleito promovido. Cae, pues, de lleno dentro del número 1, del artículo 295 del Código de Enjuiciamiento Civil * * 15 D. P. R. 186.
En el de la American Railroad Company, supra, la corte, por medio del Juez del Toro, decidió que: “El auto de cer-tiorari es un procedimiento especial y, cuando se origina y decide en una corte de distrito, es bien claro que de la reso-lución o sentencia final de dicha corte de distrito, cabe ape-lación para ante esta Corte Suprema.” 16 D. P. R. 242.
En el de Pérez, supra, la corte estableció, por medio del Juez Presidente Hernández, que el concepto genérico “reso-lución,” comprende el específico de “sentencia” y que el No. 2 del artículo 295 del Código de Enjuiciamiento Civil, no fue derogado por la ley de 11 de marzo de 1908. relativa a las apelaciones procedentes de cortes municipales. 19 D. P. R. 422.
En el de García, supra, la corte por medio del Juez Hutchison expuso la doctrina de que “los estatutos que auto-rizan y regulan el derecho de apelación son reconocidos como reparadores por su naturaleza y deben ser interpretados li-beralmente en beneficio del derecho de apelación,” pero el caso concreto decidido fué que “la resolución dictada por una corte municipal declarando sin lugar una moción para que se deje sin efecto una orden de ejecución y venta en pública subasta es apelable para ante la corte de distrito respectiva por ser una sentencia final claramente compren-dida dentro de la letra y espíritu de la ley para reglamentar las apelaciones contra sentencias de las cortes municipales en pleitos civiles, aprobada en marzo 11, 1908. ’ ’ Dos jueces *764en dicho caso disintieron de la jurisprudencia establecida. 23 D. P. E. 249.
En el caso de Abarca, supra, la corte por medio del Juez Presidente Hernández, dijo: “La resolución * * está comprendida en la definición que de la sentencia da el ar-tículo 188, pues por aquélla decidió la corte los derechos de Eafael García Soriano y de la Central Vanilina en el proce-dimiento especial que una y otra parte aceptaron para dirimir sus diferencias sobre el valor de las plantaciones de ca-ñas * # '* . Dicha resolución es por tanto apelable- con arreglo al número 1, del artículo 295.”
Y, por último, en el caso de Labarthe, supra, la corte, por medio del Juez Wolf, dijo: “Teníamos alguna duda en cuanto al derecho de las partes para hacer que sea revisada en apelación la resolución de la corte de distrito. En la Ley de Procedimientos Legales Especiales no existe ningún pre-cepto legal que de modo directo autorice la apelación en un caso de esta clase. Los apelantes alegan en este caso que ésta no era una cuestión directamente comprendida en la Ley de Procedimientos Legales Especiales como se determina en las leyes de la sesión de 1905, sino un procedimiento especial ante la Corte de Distrito de Ponce para resolver los derechos de las partes. En otras palabras, las partes, como hemos visto, tenían derecho a un remedio de acuerdo con el artículo 1026 del Código Civil, el cual ha,ce referencia a la Ley de Procedimientos Legales Especiales meramente como auxiliar. El procedimiento según el artículo 1026 es por sí un procedimiento especial. La resolución en este caso era en forma definitiva y dejó resuelto un derecho terminante y, por tanto, creemos que era apelable de conformidad con el artículo 295 del Código de Enjuiciamiento Civil.” 23 D. P. E. 692.
Es cierto que dada la transcendencia de una declaratoria de incapacidad, parece que debería reconocerse sin demora el derecho de acudir a la Corte Suprema por la vía ordinaria *765de apelación, pero es cierto también qne el legislador no per-dió de vista esa trascendencia y en la misma ley no obstante' prescribir qne para dictar la resolución el juez debería oir “el dictamen de facultativos y las demás pruebas que esti-mare necesarias,” dispuso que la resolución no sería defini-tiva si los interesados deducían demanda ordinaria, debiendo, ventilarse entonces el asunto en el juicio oral y público co-rrespondiente y existiendo en tal caso contra la sentencia que ponga término al pleito claramente reconocido en la ley el derecho de apelación.
La presunción es que los jueces de distrito actuarán en justicia. Además los recursos extraordinarios con que cuenta nuestro actual sistema procesal, siempre permitirían corre-gir cualquier injusticia notoria o verdadera desviación que pudiera cometerse. Por último, no debe perderse de vista que en muchos casos de la naturaleza del presente se re-quiere una pronta y efectiva resolución del problema para beneficio de todas las partes interesadas y de la misma so-ciedad.
Debe desestimarse la apelación establecida.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.